Citation Nr: 1550176	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected bilateral ankle disabilities.  

2.  Entitlement to a compensable evaluation prior to June 9, 2011, and an evaluation in excess of 10 percent since June 9, 2011, for hemorrhoids.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for bilateral foot pain; and denied a compensable evaluation for hemorrhoids.  The Veteran appeals for service connection and a higher evaluation. 

During the pendency of the appeal, the RO issued a October 2015 rating decision granting an increased 10 percent evaluation for hemorrhoids, effective June 9, 2011.  The Veteran continues to appeal for a higher evaluation for hemorrhoids.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

Furthermore, in the October 2015 rating decision, the RO granted service connection for depression; an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2015). 


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's claimed bilateral foot disability is etiologically related to his active duty service, manifested within one year of service, or is proximately due to, the result of, or aggravated by, his service-connected bilateral ankle disabilities.  

2.  Prior to June 9, 2011, the Veteran's hemorrhoids are characterized by subjective symptoms of tenderness and some of oozing of blood, but no objective evidence of fissure, irritation, thromboses, or bleeding. 

3.  As of June 9, 2011, the Veteran's hemorrhoids are characterized as thrombosed and irreducible, but no evidence of bleeding, fissures, frequent recurrence, or excessive redundant tissue; there is also no evidence that his hemorrhoids cause anemia.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected bilateral ankle disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  Prior to June 9, 2011, the criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).  

3.  As of June 9, 2011, the criteria for an evaluation in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied for the increased evaluation and service connection claims in March 2009 and September 2009 letters.  See Dingess, supra; Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in April 2008 and June 2011 for hemorrhoids.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, VA did not provide the Veteran with an examination and did not obtain a medical opinion as to the origins of the Veteran's claimed bilateral foot disability.  The Board finds that as there is no evidence of an indication that the Veteran's claimed bilateral foot disability may be associated with the Veteran's period of service or to his bilateral ankle disabilities, an examination is not required here, even under the low threshold of McLendon.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

The Veteran is seeking entitlement to service connection for his claimed bilateral foot pain.  However, the Veteran has not made any specific contentions regarding the etiology of his bilateral foot pain, including whether it began in service or is the result of his service-connected bilateral ankle disabilities.  Nevertheless, the Board will address both direct and secondary service connection.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

From 1976 to 1988, the Veteran's service treatment records (STRs) do not reflect any complaints, treatment, or diagnosis for any foot problems.  A May 1989 STR documents that the Veteran complained of numbness in his left foot laterally for the past four days.  He said he was moving furniture and the numbness began afterwards.  He denied any injury to his left leg.  Following an objective evaluation, the treating physician diagnosed the Veteran with paresthesias of the left foot, possibly secondary to a mild back injury.  An August 1989 STR reflects that the Veteran continued to experience numbness in his entire left leg and that his leg gave out while running.  The treating physician diagnosed the Veteran with left leg paresthesias with an unknown etiology.  

Subsequently, the Veteran did not report any other foot problems during his active duty service.  At November 1990 and June 1996 periodic examinations, the Veteran had normal lower extremities clinical evaluation results.  Associated reports of medical history noted that the Veteran affirmatively denied any foot trouble.  The examiner noted that the Veteran had sports-related fractures to his right and left ankles while in service, but did not document any associated foot problems.  A July 2001 report of medical assessment reflects several medical conditions, but no foot complaints, treatment, or diagnosis.  

Post-service treatment records reflect regular treatment for his bilateral ankle disabilities, however no specific complaints regarding his bilateral feet.  At his June 2004 and April 2008 VA examinations for his bilateral ankles, the Veteran did not report any specific foot problems and no foot-related diagnosis was made.  The VA examiners diagnosed the Veteran with chronic bilateral ankle strain, post-traumatic arthrosis with loss of motion of the left ankle, and loss of motion of the right ankle.  

Private treatment records in October 2007 and February 2008 document complaints for the Veteran's bilateral ankles, but no complaints of foot pain.  

VA treatment records from June 2004 to September 2015 document a single report of problems related to the Veteran's foot.  A September 2008 VA treatment record reflects that the Veteran reported pain in his ankles while running or walking.  Following an x-ray of his ankles, the VA treating physician diagnosed the Veteran with osteoarthritis of the bilateral ankles and midfoot.  

Based on a careful review of all of the evidence, the Board finds that the preponderance of the evidence demonstrates that the Veteran's claimed bilateral foot disability is not etiologically related to his active duty service.  

As an initial matter, the Board finds that the evidence shows that the Veteran has been diagnosed with osteoarthritis of the bilateral ankles and midfoot in September 2008.  The Veteran filed his claim for service connection in April 2008.  As the Veteran has established that he had a current bilateral foot diagnosis during the appeal period, the Board finds that the current disability element has been satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  

Nevertheless, the Board finds that the Veteran has not established that he had chronic in-service foot symptoms or that his arthritis manifested within one year of his separation from service.  During his active duty service, in May 1989, the Veteran reported having numbness in his left foot after he moved furniture.  Three months later, the Veteran complained of numbness throughout his entire left leg.  He was diagnosed with paresthesias of the left foot and leg with no known etiology.  Throughout his 25 years of service, the Veteran did not report any symptoms related to his right foot.  Those left foot symptoms appeared to have resolved as he affirmatively denied having any foot problems in 1990 and 1996.  Notably, the examiner did not document, in 1990 or 1996, that his prior right and left ankle fractures resulted in any foot-related symptomatology.  At his separation medical assessment in 2001, the Veteran, while reporting other medical problems, did not indicate any foot-related complaints.  Although there is evidence that the Veteran had a post-service diagnosis for osteoarthritis of the midfoot, seven years after his discharge, the evidence does not show that the Veteran any chronic foot problems during his active duty service.  Thus, as the Veteran has not shown any in-service incurrence of his bilateral foot disability, or any evidence of arthritis within one year of discharge, the Board finds that finding in favor of service connection on a direct or presumptive basis is not warranted.  

In addition, the Board finds that the preponderance of the evidence demonstrates that the Veteran's claimed bilateral foot disability is not proximately due to, the result of, or aggravated by his service-connected right and left ankle disabilities.  As already discussed, the evidence shows that the Veteran has a current diagnosis for osteoarthritis of the midfoot.  The Veteran has been service-connected for bilateral ankle disabilities as a result of fractures incurred during active duty service.  The medical evidence does not show that the Veteran's diagnosed osteoarthritis of the midfoot is related to his service-connected bilateral ankle disabilities.  Indeed, despite the record showing the Veteran's continued record of treatment for medical problems until September 2015, the Veteran's treatment records only document a single foot-related diagnosis with no opinion as to the etiology of that diagnosis.  Notably, the Veteran has not made any statements that his bilateral foot disability is related to his bilateral ankle disabilities.  Therefore, the Board finds that service connection on a secondary basis is also not warranted.  

As the preponderance of the evidence is against the claim for service connection for a bilateral foot disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Higher Evaluation Claim

The Veteran is seeking a higher evaluation for his hemorrhoids.  He contends that his hemorrhoids bleed daily and emit a foul odor requiring him to carry two changes of underwear per day.  See February 2008 private treatment record and March 2010 statement.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's hemorrhoids have been currently evaluated as noncompensable effective November 1, 2001, and evaluated as 10 percent disabling effective June 9, 2011, under 38 C.F.R. § 4.114, Diagnostic Code 7336.  

Under Diagnostic Code 7336, mild or moderate hemorrhoids are noncompensable.  The criteria for a compensable rating, or 10 percent, are external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The criteria for the next higher rating, a 20 percent rating, the maximum schedular rating, are persistent bleeding with secondary anemia or with fissures.

The Veteran was afforded a VA examination in April 2008.  The Veteran reported having three persistent, tender, external hemorrhoids which made it difficult for him to sit.  He said he always had some oozing of blood from the hemorrhoids, which had ruined two pairs of his pants.  The Veteran treated his hemorrhoids daily with ProctoFoam and hydrocortisone cream with some good response.  The VA examiner noted that the Veteran did not have any overt or free bleeding and no thromboses.  At a colonoscopy performed a year earlier, the VA examiner noted that the Veteran was told he also had internal hemorrhoids.  Upon objective evaluation, the VA examiner found, during his anal inspection, that the Veteran had one large, flat external hemorrhoid measuring 2 by 1.5 centimeters (cm).  The hemorrhoid was not irritated, thrombosed, or bleeding.  The Veteran had two smaller hemorrhoids measuring less than 1 by 1 cm with no evidence of fissure, irritation, or bleeding.  A urinalysis demonstrated mild proteinuria.  Renal function was normal.  His CBC and iron levels were within normal limits.  The VA examiner noted that the Veteran reported that his hemorrhoids still actively bled, found that his hemorrhoids were chronic with mild bleeding, and diagnosed him with external and internal hemorrhoids that appeared uncomplicated.  

In June 2011, the Veteran underwent another VA examination.  The Veteran reported having constant hemorrhoids with anal itching, bleeding, pain, swelling, a feeling to empty his bowel, and a leakage of stool.  He said that the leakage occurred more than two-thirds of the day in slight amounts and required changing a pad two times a day.  The Veteran treated his hemorrhoids with Preparation H.  The VA examiner noted that the Veteran's hemorrhoids impacted his ability to work at times, as he could not withstand prolonged sitting.  Upon objective evaluation, the VA examiner found that the Veteran's rectal examination revealed both external and internal hemorrhoids, which were not reducible.  Thrombosis was present, but there was no evidence of frequent recurrence or excessive redundant tissue.  There was no evidence of ulceration, fissures, rectal bleeding, or protrusion or loss of sphincter control.  His anal reflexes and anal walls were normal.  No rectal fistula was noted.  The VA examiner found no findings of malnutrition.  Diagnostic testing revealed an abnormal CBC, but the VA examiner determined that the Veteran's hemorrhoids did not cause anemia.  The VA examiner concluded that there was no change in the Veteran's prior diagnosis for external and internal hemorrhoids.  

Based on a careful review of all of evidence, the Board finds that, prior to June 9, 2011, the Veteran's hemorrhoids are not characterized as large or thrombotic and irreducible with excessive redundant tissue evidencing frequent recurrences.  The objective evidence did demonstrate that he had one large hemorrhoid, but there was no evidence that it was irreducible.  Although the Veteran reported having persistent hemorrhoids with associated symptoms of active bleeding, tenderness, and a foul odor, the April 2008 VA examiner described the Veteran's hemorrhoids as exhibiting only mild bleeding.  The rating criteria provides that mild or moderate symptoms for hemorrhoids do not warrant a compensable evaluation.  Despite the Veteran's reported hemorrhoids symptomatology, the evidence does not show that, prior to June 9, 2011, his hemorrhoids are severe enough to warrant a higher 10 percent evaluation.  

As of June 9, 2011, the evidence demonstrates that the Veteran's hemorrhoids had worsened since his last VA examination in 2008.  At his June 2011 VA examination, the VA examiner found thrombosed and irreducible hemorrhoids.  However, the VA examiner specifically found that the Veteran's hemorrhoids exhibited no evidence of frequent recurrence or excessive redundant tissue, both symptoms that are required for a 10 percent evaluation.  Nevertheless, the Veteran was assigned a higher 10 percent evaluation for this period.  The Board finds that, as of June 9, 2011, the Veteran's hemorrhoids do exhibit a worsening symptomatology from the prior period; however, as the Veteran's symptoms are not even consistent with his currently assigned 10 percent evaluation, the Board finds that a higher 20 percent evaluation is not warranted.  The evidence does not demonstrate that the Veteran's hemorrhoids are so severe that they are characterized by persistent bleeding with secondary anemia or fissures.  The objective evidence, at his most recent VA examination, explicitly reflects no evidence of fissures or anemia caused by his hemorrhoids.  Furthermore, the June 2011 VA examiner did not conclude that the Veteran's hemorrhoids required a change in diagnosis.  Thus, the Board finds that as of June 9, 2011, the Veteran's hemorrhoids are no more than 10 percent disabling.  

The Board has considered whether the Veteran's service-connected hemorrhoids present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's hemorrhoids manifest symptoms of pain, swelling, bleeding, itching, tenderness, and a feeling to empty his bowel impacting the Veteran's ability to sit for prolonged periods of time.  The rating schedule takes into account the severity of the symptoms and their resulting functional impairment and provides for a higher evaluation than is currently assigned.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected bilateral ankle disabilities, is denied.  

Prior to June 9, 2011, entitlement to a compensable evaluation for hemorrhoids is denied.

As of June 9, 2011, entitlement to an evaluation in excess of 10 percent for hemorrhoids is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


